Citation Nr: 1221022	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  05-27 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic lupus.

2.  Entitlement to service connection for bilateral upper and lower extremity disability, to include as secondary to dorsal strain with limitation of motion, residuals of injury. 

3.  Entitlement to an increased disability evaluation greater than 20 percent for the dorsal strain with limitation of motion, residuals of injury.  

4.  Entitlement to a temporary total disability rating for treatment of service-connected dorsal strain with limitation of motion based on hospitalization in excess of 21 days or for treatment requiring convalescence for 30 days or more.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1984 to October 1987 and from June 1991 to November 1991, in addition to duty with the Army National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for fibromyalgia, chronic lupus, and a chronic bilateral upper and lower extremity disability and denied an increased disability evaluation for the Veteran's dorsal (thoracic) strain and injury residuals, and from a February 2008 rating decision by the same RO which denied entitlement to the temporary total entitlement. 

In April 2008 the Board remanded the four issues of service connection for fibromyalgia, chronic lupus, and a bilateral upper and lower extremity disability and denied an increased disability evaluation for the Veteran's dorsal (thoracic) strain and injury residuals for further development.   
 
In a post-remand rating decision mailed in January 2010, the RO granted service connection for fibromyalgia.  Therefore, the Board finds that this issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim is not separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Veteran's TDIU claim was reasonably raised by the record by the service representative's April 2011 Written Presentation.   

The issues of entitlement to service connection for cervical spine, lumbar spine, and bilateral knee disability have been raised by the record (see May 2009 statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for a bilateral upper extremity and lower extremity disability, entitlement to a temporary total evaluation, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not reflect a current diagnosis of lupus.  

2.  For the appeal period prior to September 2003, the dorsal strain with limitation of motion disability cannot be characterized as severe, as the dorsal strain disability did not display such symptoms as a listing of the whole spine to the opposite side, a positive Goldthwaite's sign, a marked limitation of forward bending in the standing position, a loss of lateral motion with osteo-arthritic changes, or, a narrowing or irregularity of joint space, even when considering the Veteran's pain on motion  

3.  During the entire appeal period, the dorsal strain with limitation of motion disability was not manifested by attacks of intervertebral disc syndrome and was not manifested by incapacitating episodes.

4.  For the appeal period following September 2003, the Veteran's dorsal strain with limitation of motion disability was not manifested by flexion of the thoracolumbar spine limited to 30 degrees or less, even when considering the Veteran's pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lupus have not been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  The criteria for a rating greater than 20 percent for the dorsal strain with limitation of motion, residuals of injury, disability have not been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5295 (regulations in effect prior to September 23, 2002), 5283, 5293 (regulations effective September 23, 2002), 5237, 5243 (regulations effective September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 
The notice requirements were met in this case by letters sent to the Veteran in September 2003, August 2004, September 2005, March 2006, May 2008, and July 2008.  The letters advised the Veteran of the information necessary to substantiate her claims, and of her and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The notice also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim and to provide testimony; although, she did not ask for any hearings.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the September 2003 and August 2004 letters.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Additional notice was provided subsequently by the September 2005, March 2006, May 2008, and July 2008 letters.  Although the September 2005, March 2006, May 2008, and July 2008 notices did not precede the initial adjudication of the Veteran's claims, the later notice were followed by a subsequent readjudication, in this case a supplemental statements of the case issued in October 2005, June 2007, and January 2010, thereby curing any defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices. 

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's complete service treatment records and service personnel records, in addition to private and VA medical records are in the file.  The claimant has at no time referenced outstanding records that she requested VA to obtain.  The May 2008 notice specifically asked about private treatment reports that were dated after 2002 and named the physicians who had been listed in the Board's April 2008 remand.  The Veteran did not return completed VA Forms to permit the RO to obtain these records.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The Veteran has been provided with VA examinations, including VA examinations in November 2003, September 2004, May 2007, and June 2009, which was supplemented by an August 2009 addendum.  The examinations are adequate for rating purposes because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, and appropriate testing.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.  The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Service Connection - Law and Analysis - Lupus   

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Regarding the claim for lupus (also referred to as SLE (systemic lupus erythematosus)), the Board has reviewed the Veteran's service treatment records.  There is no assessment or diagnosis of lupus, nor was there a possible assessment of this disability, only to be ruled out later.  The Board notes the Veteran's frequent complaints of pain in various points of her body; however, at no time did any service clinician assess lupus.  

Post-service treatment records begin in early 1994 and span through the 1990's, while VA treatment reports begin in 2003.  Again, no clinician assessed lupus or considered the disability a possible assessment, only to rule it out upon further consideration.  

In March 2009 the Veteran was referred to a rheumatology consultation by her VA clinician.  Her complaints were diffuse pain and fatigue.  The VA clinician noted an August 2004 VA examination that concluded that fibromyalgia was likely.  The Veteran recently had had a positive ANA (antinuclear antibody), and the Veteran reported recent hair loss.  Otherwise, the physician noted that she did not report any other SLE symptoms.  Following an objective examination, the VA clinician also reached the assessment of fibromyalgia and found the positive ANA to be of no apparent clinical significance.  While her hair was thin, there were other explanations for that symptom, as the Veteran's history, physical, and laboratory testing did not suggest lupus.  He also noted her chronic pain and fatigue was typical of fibromyalgia.  

The June 2009 VA examination indicate there were no laboratory findings or physical examination evidence of active SLE (lupus) which weighed against a diagnosis of SLE.  The examiner indicated that the Veteran would not met the ARA criteria for a diagnosis of SLE even if she underwent blood testing.

While the Veteran is competent to report an assessment by a physician or clinician, in no statement has she reported that another physician or clinician from any source informed her that she has lupus.  The Board points out that lupus is a non-observable pathological process that is clearly beyond the expertise of a layperson to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  
Therefore, the service and post service medical evidence of record do not reflect a diagnosis of, or treatment for, lupus, also called SLE, or has indicated that she has any related residuals or such a disability.  As such, in the absence of proof of a present disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Accordingly, service connection for lupus must be denied. 

The preponderance of the evidence is against the claim seeking service connection for lupus.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating for Dorsal Strain

The Veteran contends that her dorsal strain with limitation of motion, residuals of injury, warrants a higher rating.  Her current claim was submitted in July 2003; her disability has been evaluated as 20 percent disabling since April 1993.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996). 

Even in the absence of arthritis, the rating schedule is intended to allow for compensation for painful motion of a joint.  38 C.F.R. § 4.59 (2011); 
Burton v. Shinseki, 25 Vet. App. 1 (2011).

During the time the Veteran's appeal has been pending, the criteria for rating diseases and injuries of the spine changed effective September 26, 2003.  66 Fed. Reg. 51,454-58 (Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) (codified at 38 C.F.R. § 4.71a, DCs 5235 through 5243 (2011)).  VA also amended the criteria for rating intervertebral disc syndrome effective September 23, 2002, 67 Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 C.F.R. § 4.71a, DC 5293 (2003) and currently at 38 C.F.R. § 4.71a, DC 5243 (2011)).  The disability is rated according to the older rating criteria prior to the date of the amendment and according to the newer criteria beginning on the effective date of the change in the rating criteria.  VAOPGCPREC 7-2003. 

The Veteran's claim for an increased rating was filed on July 29, 2003.  As such, all three versions of the rating criteria for rating diseases and injuries of the spine (the regulations in effect prior to September 23, 2002, the regulations effective September 23, 2002, and the regulations effective September 26, 2003) are applicable to the Veteran's claim.  38 C.F.R. § 4.71a. 

In this regard, the Board notes that VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must consider the claim pursuant to the former and revised regulations during the course of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). 

The RO addressed both sets of amendments in the Statement of the Case (SOCs) and supplemental SOCs (SSOCs) throughout this appeal.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Throughout her appeal, the Veteran's dorsal strain disability has been rated as 20 percent disabling under DC 5291-5295, and DC 5237 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  38 C.F.R. § 4.71a. 

Regulations in effect prior to September 23, 2002

Under 38 C.F.R. § 4.71a, Diagnostic Code 5288, unfavorable ankylosis of the dorsal spine warranted a 30 percent rating and favorable ankylosis of the dorsal spine warranted a 20 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5291, slight limitation of motion of the dorsal spine warranted a noncompensable rating, and both moderate and severe limitation of motion of the dorsal spine warranted a 10 percent rating.

The Board observes that Diagnostic Codes 5287, 5289, 5290, and 5292 pertained to the cervical spine and to the lumbar spine and are not relevant to this analysis.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, mild IVDS warranted a 10 percent rating, moderate IVDS with recurring attacks warranted a 20 percent rating, severe IVDS with recurring attacks and intermittent relief warranted a 40 percent rating, and pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief warranted a 60 percent rating.

Under Diagnostic Code 5295, a 10 percent rating was warranted for a lumbosacral strain where there was characteristic pain on motion.  A 20 percent rating was warranted for a lumbosacral strain when there was muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in a standing position.  A 40 percent rating was warranted for a severe lumbosacral strain with listing of the whole spine, marked limitation of forward bending in a standing position, positive Goldthwaite's sign, marked limitation of flexion in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of a joint space, or some of the above with abnormal mobility on forced motion.

Regulations in effect as of September 23, 2002

Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating IVDS.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The applicable revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for rating intervertebral disc syndrome (IVDS) provide that preoperative or postoperative IVDS is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Regulations in effect as of September 26, 2003:

The diagnostic codes for rating diseases and injuries of the spine were re-designated as Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).   With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.  Finally, with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The Veteran was afforded a VA spine examination in November 2003.  She reported that her current pain symptoms mostly radiated up and down the dorsolumbar spine.  The pain was episodic and varied with her level of activity.  She did not use a brace and reported that repetitive motion was irritating.  She could stand on her legs up to four hours before she felt pain, and her then employment regularly required her to be working up to 11 hours in a day.  She did not report systemic symptoms regarding the bladder or bowel functions.  She ambulated without assistance and had a normal gait.  The spine showed no evidence of deformity, appearing symmetrical and normal, though she reported some dorsolumbar tenderness, pain to palpation and pain throughout the range of motion.  She demonstrated flexion to 85 to 90 degrees, and she could bend and rotate 25 to 30 degrees.  There were no sciatic irritation signs.  The Veteran could also toe to toe walk and squat.  Neuro testing showed strength and sensation in both extremities.   The dorsal spine X-ray study found a suggestion of early minimal degenerative arthritic changes to some upper dorsal vertebral bodies.

VA treatment reports dated after this 2003 VA examination included reports of pain.

In May 2007 she was afforded another VA spine examination.  The claims file was clearly reviewed.  The Veteran denied having had any surgery for her back.  She described the pain as aching with soreness and tenderness.  She again denied the use of any assistive devices. She remained employed at her normal job.  Objectively, the VA examiner did not observe any increased kyphosis or scoliosis.  She could forward flex to 90 degrees, extend to 0 degrees, lateral flex to the right and left to 20 degrees and lateral rotate to the right and left 20 degrees with pain throughout range of motion.  She reported that repetitive use caused increased aching, pain, soreness, tenderness, and fatigability; however the examiner noted no change during her repetitive exercises during the examination.  She also reported flare-ups with repetitive use, pain at extreme motion, muscle spasms, and tenderness across the thoracic spine.  The sensory and motor examination of the lower extremities was intact.  There were no incapacitating episodes during the previous year.  The May 2007 X-ray study for the thoracic spine showed no significant bone pathology.  The VA examiner assessed thoracic strain.  

VA treatment reports noted in February 2008 that the Veteran walked with a normal gait.  Though she reported upper back pain in April 2008 at a physical therapy session, the physical therapy's remaining sessions focused on cervical and lumbar spine symptoms.  

The Board observes that the April 2008 remand sought private treatment reports dated after 2002 for the treatment of her dorsal spine; however the Veteran did not return the VA Forms 41-2122 provided to her in the May 2008 notice letter.

In a December 2009 VA internal medicine follow-up appointment, the clinician noted there were no restrictions in her range of motion for the musculosketetal system.  

The evidence does not support a rating greater than 20 percent under DC 5291- 5295.  During the November 2003 VA spine examination, though the Veteran reported pain, her range of motion was nearly normal, with flexion measured to 85 to 90 degrees, and she could bend and rotate to the left and right to 25 to 30 degrees.

The Board cannot find that these ranges of motion demonstrate a marked limitation of forward bending, or a loss of lateral motion.  Rather, the ranges of motion listed above are nearly normal. Even when considering the Veteran's pain, the Veteran was still able to complete almost normal ranges of motion.  Normal flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, Note (2) to the General Rating Formula for Diseases and Injuries of the Spine.  In addition, there has been no evidence of any listing of the spine or a positive Goldthwaite's sign.  The medical evidence also does not contain any findings regarding abnormal mobility on forced motion.  For all of these reasons, a higher rating is not warranted under DC 5291-5295 under the former version of the rating schedule.  38 C.F.R. § 4.71a. 

Under DC 5292, a 40 percent evaluation is warranted where the limitation of motion can be characterized as "severe."  The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The Board does not find that the ranges of motion listed above amount to a "severe" limitation of motion of the lumbar spine.  To the contrary, each of the ranges of motion listed above is nearly normal.  Even when considering the Veteran's pain, the Veteran was still able to complete almost normal ranges of motion.  The Board finds that the Veteran's pain on dorsal motion has already been considered with respect to her ranges of motion in the currently assigned 20 percent rating for moderately limited motion for without such consideration, the Veteran's limitation would be considered slight.  In summary, the record prior to September 2003 does not reflect additional uncompensated limitation of motion that would justify an even higher rating based on pain.  Consequently, based on all of the above, the Board finds that DC 5291 cannot provide the basis for an increase.  38 C.F.R. § 4.71a. 

Under DC 5293, a 40 percent evaluation is warranted where there is "severe" intervertebral disc syndrome (IVDS) and recurrent attacks with intermittent relief. Attacks of IVDS are not documented in the medical record.  Thus, DC 5293 also cannot provide the basis for an increased rating.  38 C.F.R. § 4.71a. 

The version of the rating schedule effective September 23, 2002, also does not allow for a rating in excess of 20 percent.  DCs 5285, 5286, and 5289 were unchanged by the September 2002 revisions to the rating schedule, and, for the reasons described above, cannot provide the basis for an increased rating.  38 C.F.R. § 4.71a. 

The former DC 5293 (in effect from September 23, 2002, through September 25, 2003) provided that IVDS (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a. 

While DC 5283 and DC 5293 for IVDS were affected by the revisions, they too cannot provide the basis for a rating in excess of 20 percent.  In the regulations effective September 23, 2002, DC 5283 and DC 5293 allow for a higher rating of 40 percent where there is evidence of incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  Note (1) to the regulation defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  There is no evidence of any physician-prescribed bed rest for the service-connected dorsal strain with limitation of motion in the medical record.  38 C.F.R. § 4.71a. 

For all of these reasons, the version of the regulation schedule effective September 23, 2002, also cannot provide the basis for an increased rating for the Veteran's dorsal strain with limitation of motion for the remainder of the appeal period.   

Under the current version of the rating criteria, effective September 26, 2003, a rating in excess of 20 percent is not warranted.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent evaluation is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  At the May 2007 VA spine examination, the Veteran's flexion of his lumbar spine was to 90 degrees with pain throughout the range of motion.  She was able to flex to the right and left to 20 degrees and lateral rotate to the left and right to 20 degrees.  Her gait remained normal.  Thus, even when considering the Veteran's pain, the Veteran's forward flexion of the thoracolumbar spine has never been limited to 30 degrees or less during the entire period at issue.  In addition, the complete ranges of motion listed above do not support the existence of ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a. 

The current version of the rating schedule also allows a rating of 40 percent where there is IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Again, there have been no documentations of incapacitating episodes requiring bed rest prescribed by a physician regarding the Veteran's dorsal strain with limitation of motion disability.  38 C.F.R. § 4.71a, DC 5243. 

Additionally, the current regulations allow for separate neurological evaluations, but, as stated above, this is not warranted based on the medical evidence as the examinations did not determine any neurological assessments.  38 C.F.R. § 4.71a. 

Finally, when an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board has considered the Veteran's functional impairment attributable to her pain, particularly in light of the fact that the Veteran contends her dorsal strain disability is essentially manifested by pain.  However, the May 2007 VA examiner found there was no weakness, fatigability, or lack of endurance on repetitive use.  Further, the November 2003 examiner noted the Veteran only complained of irritation with repetitive motion.  While pain on motion has been consistently documented, as was noted previously, the Veteran's ranges of thoracolumbar motion, even when taking her pain into account, have not met the requirements for a higher rating at any time during the period at issue.  Her gait has been consistently described as normal and the Veteran has denied using any assistive devices.  Accordingly, the Board finds that the 20 percent assigned adequately compensates the Veteran for the level of impairment caused by her dorsal spine strain with limitation of motion.  DeLuca, 8 Vet. App. at 206. 

For all of these reasons a rating greater than 20 percent is not warranted under any version of the rating criteria for the entire period on appeal.  The preponderance of the evidence is against the Veteran's claim - in turn meaning there is no reasonable doubt to resolve in her favor and her claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Extraschedular Consideration 

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected dorsal strain with limitation of motion, residuals of an injury, disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In addition, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any hospitalization, for her dorsal strain with limitation of motion.  It does not appear from the record that she has ever been hospitalized post service for her dorsal spine disability.  Additionally, there is not shown to be evidence of marked interference with employment due to the dorsal strain disability.  There is nothing in the record which suggests that the Veteran's dorsal strain with limitation of motion disability that is under Board review has markedly impacted her ability to perform gainful employment.  At her VA spine examinations, the Veteran has reported recurring pain and has described the pain.  While the examiner noted pain throughout motion, the Veteran's gait remained normal and her range of motion was near normal.  She had no additional limitations with repetitive use and no objectively found additional fatigue, incoordination, lack of endurance or pain.  She had no incapacitating episodes, though she reported flare-ups of pain.  There is no evidence in the VA medical records of an exceptional or unusual clinical picture; indeed, complaints regarding the dorsal spine are scattered. 

The Board has considered all facets of the Veteran's dorsal strain with limitation of motion in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of her service-connected dorsal strain disability.  In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

The rating criteria for dorsal strain with limitation of motion disability describe the Veteran's disability levels and symptomatology and thus her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Hence, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to service connection for lupus is denied.

Entitlement to a disability evaluation greater than 20 percent for dorsal strain with limitation of motion, residuals of injury, is denied.  


REMAND

The Veteran contends that she is entitled to a temporary total rating because she was treated for her back, for what was referred to as a whiplash injury and spinal injury, following a June 2007 motor vehicle accident.  This treatment included her resting at home for a number of days or weeks, such that she did not work at her then-full time job.  A review of the Veteran's claims file shows that service connection currently is in effect only one aspect of her back, for a dorsal spine strain with limitation of motion.  The Veteran also has contended that this June 2007 motor vehicle accident aggravated her fibromyalgia, necessitating her staying at home to rest for a number of days or weeks, and that her cervical spine was already service-connected.  By means of a May 2009 statement, the Veteran has claimed service connection for her cervical (and lumbar) spine.  Accordingly, the Board finds that the Veteran's temporary total entitlement claim is inextricably intertwined with the referred claim for service connection for the cervical spine.  Therefore, the temporary total claim should be considered when the development is completed on the service connection for the cervical spine claim.  Accordingly, they must be considered together, and thus a decision by the Board on the Veteran's temporary total claim would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The issue of entitlement to a temporary total entitlement for treatment service connection for ED is also remanded. 

Equally intertwined with the now referred claim seeking service connection for the cervical spine is the claim that remains in appellate status, the claim seeking service connection for a chronic bilateral upper extremity and lower extremity disability.  While the Veteran originally sought service connection for a disability of the upper and lower extremities by contending that this disability was related to her service-connected dorsal spine strain, the Board observes that beginning in the record as early as February 1993 are multiple, private assessments of cervical (spine) radiculopathy.  As the Veteran now has claims seeking service connection for the cervical spine, lumbar spine, and bilateral knees pending before the RO, the Board finds any decision on whether service connection is warranted for a disability of the bilateral upper extremities and lower extremities to be premature.  Hence, the issue of entitlement to service connection for a chronic bilateral upper extremity and lower extremity disability is also remanded.   

The Board notes that the Veteran currently is service-connected for posttraumatic stress disability, with depressive disability, evaluated as 50 percent disabling, dorsal strain with limitation of motion, residuals of injury, evaluated as 20 percent disabling, and for fibromyalgia, evaluated as 10 percent disabling.  The Veteran's combined disability rating is currently 60 percent.  The Board however notes that the Veteran is currently pursuing additional service connection claims including service connection for the cervical spine, lumbar spine, and bilateral knee disability.   

The issue of whether or not the Veteran is unemployable due to her service connected disabilities has been reasonably raised by the record in the 2011 Written Brief Presentation by her service representative.  However, the record is insufficient for the Board to make a determination as to TDIU.  Thus, remand is required.  At the onset, the RO should determine whether the Veteran is currently working.  Then, a VA examination may be necessary to address the extent to which the Veteran's service connected disabilities affects her ability to obtain and maintain substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must first review the record and ensure compliance with all notice and assistance requirements for a TDIU claim, as set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159.

2.  Obtain for inclusion in the claims folder complete private treatment records and VA clinical records, since January 2010 to the present, involving treatment relating to any and all of the Veteran's service-connected disabilities.  A copy of any letter sent to any private providers, and any reply, including all records obtained, should be included in the claims file.  If the RO/AMC is unable to obtain these records, then it must notify the Veteran in writing and provide her an opportunity to respond.

3.  The RO/AMC should contact the Veteran to determine if she is currently substantially and gainfully employed.  A determination of her current employment status must be made and entered into the claims file.

4.  After the above is accomplished, and if the RO/AMC determines that the Veteran is not substantially and gainfully employed, then the AMC/RO should schedule the Veteran for a VA examination.  The claims folder, must be made available to the examiner and reviewed in conjunction with the examination.  All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file.  Thereafter, the examiner should opine as to the impact of the Veteran's service connected disabilities on her ability to work. 

The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service- connected disabilities, without consideration of her non-service-connected disabilities and without regard to her age, render her unable to secure or follow a substantially gainful occupation.  A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file. 

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as to find against unemployability.  More likely and as likely support unemployability; less likely weighs against the claim. 

5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO should review the expanded record and readjudicate the appellate claims of entitlement to a temporary total disability rating based on hospitalization in excess of 21 days or for treatment requiring convalescence and of entitlement to service connection for a chronic bilateral upper extremity and lower extremity disability and initially adjudicate the Veteran's claim for TDIU entitlement, based on all of the evidence of record, including that received into the record since preparation of the most recent supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


